PER CURIAM.
Livingston Joseph has filed a petition for writ of mandamus and/or motion to enforce mandate. He contends that this court’s mandate in Joseph v. State, 547 So.2d 249 (Fla. 3d DCA 1989), was never complied with.
The State’s response demonstrates that on remand from this court’s 1989 decision, the trial court in 1990 complied with the mandate by entering a sentencing guidelines departure order on count two, and vacating count three. Further, the petitioner has previously raised the claim that the trial court failed to comply with this court’s mandate, and relief has been denied on previous occasions.
The petition for writ of mandamus and alternative motion to enforce mandate are denied.